FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                             VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                 P. O. Box 9540
                                                                               79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                    (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                     March 13, 2015

Jarrod Neal Flaming
TDCJ-ID #1679601
Jester III Unit
3 Jester Road
Richmond, TX 77406

RE:       Case Number: 07-15-00073-CR, 07-15-00074-CR
          Trial Court Case Number: A-18635-1011, B-18377-1004

Style: Jarrod Neal Flaming v. The State of Texas

Dear Mr. Flaming:

       The Court is in receipt of your letter filed on March 10, 2015. You are not
required to file documents pursuant to Texas Rule of Appellate Procedure 20.1(b) or
Section 14.004 of the Texas Civil Practice and Remedies Code. However, you are
directed to show why this Court has jurisdiction over the denial by the Court of Criminal
Appeals of your Writ of Habeas Corpus filed pursuant to article 11.07 of the Code of
Criminal Procedure. You are directed to file your response no later than Monday,
March 23, 2015.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

 xc:       Honorable Kregg Hukill (DELIVERED VIA E-MAIL)
           Carla Cannon (DELIVERED VIA E-MAIL)
           Wally Hatch (DELIVERED VIA E-MAIL)
           Holly Craven (DELIVERED VIA E-MAIL)